UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTHONY JONES, a/k/a Spunk,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Louise W. Flanagan,
District Judge. (5:11-cr-00099-FL-1; 5:13-cv-00781-FL)


Submitted:   April 29, 2016                 Decided:   June 10, 2016


Before KING, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Anthony Jones, Appellant Pro Se. James Bradsher, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Anthony Jones seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                           The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this   standard      by

demonstrating        that     reasonable         jurists    would       find    that    the

district      court’s      assessment    of       the    constitutional        claims    is

debatable     or     wrong.      Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states   a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Jones has not made the requisite showing.                     Accordingly, although

we grant Jones’ motion to adopt and incorporate the district

court records and his motion to amend his application for a



                                             2
certificate   of   appealability,        we    deny     his   motion   for    a

certificate of appealability, amended motion for a certificate

of   appealability,   and   motion   to       expand    the   certificate    of

appealability, and we dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    DISMISSED




                                     3